THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor

Sherman :Oaks, California 91403-3221

Oo fF JN DH A F&F WD NY

N bo NO hp No N No NO i) —_ —_ — — —_ — — _ —_
o KN ON nN B® WH NO SF OO OU lll UP OULU UE CUO

Case 2:19-cv-10951 Document1 Filed 12/30/19 Pagelof9 Page ID#:1

STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
ANDREA BREUER, ESQ.; STATE BAR NO.: 161819

THARPE & HOWELL, LLP
15250 Ventura Blvd., Ninth Floor
Sherman Oaks, California 91403
(818 205-9955; (818) 205-9944 fax
-Mail: sforman@tharpe-howell.com
E-Mail: SOOO Rabe bowell-som
Attorneys for Defendant,
LOWE’S HOME CENTERS, LLC
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
DAVID DEHATE Case No.:
Plaintiff, [Riverside County Superior Court Case
se 0.: MCC1901302]
Y
-LOWE’S HOME CENTERS, LLC; NOTICE OF REMOVAL OF ACTION
LOWE’S COMPANIES, INC; JOSH UNDER 28 U.S.C. §1332 & §1441(B)
DOE, and DOES 1 TO 100, (DIVERSITY)
Defendants.

 

 

 

 

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §1332 and §1441(b),
Defendant LOWE’S HOME CENTERS, LLC, contemporaneously with the filing of
this notice, is effecting the removal of the below referenced action from the Superior
Court of the State of California for the County of Riverside, to the United States
District Court, Central District of California — Western Division. The removal is
based, specifically, on the following grounds:

Mf
Hf
Mf

-l-
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 
Oo SF NSN DBD AD FF WD NY

mmm eet
wn F&F WY BO =» @

THARPE & HOWELL, LLP
a

15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

mw NN NY NY NY NN NY NHN SF He
oa YAR A F&F DO YO —§ SG BO wW AN

 

 

Case 2:19-cv-10951 Document1 Filed 12/30/19 Page2of9 Page ID #:2

JURISDICTION AND VENUE ARE PROPER

1. This is a civil action over which this Court has original jurisdiction
based on diversity of citizenship pursuant to 28 U.S.C. § 1332(a), and is one which
may be removed to this Court by Defendant pursuant to 28 U.S.C. § 1441(b) because
it is a civil action between citizens of different states and the amount in controversy
exceeds $75,000, exclusive of interest and costs, as set forth below. 28 U.S.C. §§
1332, 1441(a), and 1146(b).

2. Venue is proper in this Court pursuant to 28 U.S.C. §§ 84(b), 1391 and
1446.

PLEADINGS, PROCESS AND ORDERS

3. On October 18, 2019, Plaintiff DAVID DEHATE commenced the
above-entitled civil action in the Superior Court for the County of Riverside by filing
a Complaint therein entitled David DeHate v. Lowe’s Home Centers, LLC, et al.
Case No. MCC1901302. True and correct copies of the following documents are
attached hereto and incorporated herein by reference collectively as Exhibit “A”:

a. Summons;

b. Complaint;

Cc. Civil Case Cover Sheet;

d. Certificate of Counsel; and

e. Alternative Dispute Resolution (ADR) Information Package

4, On October 23, 2019, the Summons, Complaint, Civil Case Cover Sheet
and Alternative Dispute Resolution (ADR) Information Package were personally
served on Lowe’s Home Centers, LLC’s agent for service of process.

5. On November 4, 2019, Plaintiff filed a Request for Dismissal, without
prejudice, dismissing his Complaint against Lowe’s Companies, Inc. only. A true and
correct copy of Plaintiff’s Request for Dismissal is attached hereto and incorporated
by reference herein as Exhibit “B.”

-2-

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 
THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

a

Oo Oo SN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-10951 Document1 Filed 12/30/19 Page 3of9 Page ID #:3

6. On November 20, 2019, Defendant LOWE’S HOME CENTERS, LLC,
filed its Answer to Plaintiff's Complaint and also filed a Demand for Jury Trial. A
true and correct copy of Defendant LOWE’S HOME CENTERS, LLC’s Answer and
the Demand for Jury Trial is attached hereto as Exhibit “C.”

7. On December 17, 2019, Plaintiff served Lowe’s Home Centers, LLC,
with his Statement of Damages. In his Statement of Damages, Plaintiff claims damages
of at least $742,200.00. A true and correct copy of Plaintiff's Statement of Damages
is attached hereto and incorporated by reference as Exhibit “D.”

8. The attached exhibits constitute all process, pleadings and orders served

upon Defendant in this matter.

DIVERSITY
A. Citizenship
9. This is acivil action over which this Court has original jurisdiction under

28 U.S.C. § 1332, in that it is a civil action wherein the matter in controversy exceeds
the sum of $75,000.00, exclusive of interest and costs. This action is one that may be
removed to this Court by Defendant pursuant to 28 U.S.C. section 1441(b), as the
action is between citizens of different states.

10. Plaintiff was, at the time of the filing of this action, and presently remains,
domiciled in the State of Washington and is therefore a citizen of the State of
Washington.

11. Defendant LOWE’S HOME CENTERS, LLC, is a limited liability
company. The citizenship of a limited liability company, for purposes of diversity
jurisdiction, is the citizenship of its members. Cosgrove v. Bartolotta, 150 F.3d 729,
731 (7th Cir. 1998); Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,
899 (9th Cir. 2006). LOWE’S HOME CENTERS, LLC, is a manager-managed
limited liability company with its only member being Lowe’s Companies, Inc. Lowe’s
Companies, Inc., is a North Carolina corporation, incorporated in North Carolina with
its principal place of business in the State ' North Carolina. Accordingly, LOWE’S

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 
o 6 SN KH HH SF W NY

meee
aA && Wo NHN FY &

THARPE & HOWELL, LLP
a

15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

NY N NY NY NY NY NY NY NY | TF KF
ea YN HD A FF W NH KF OF OO 6 ~I

 

 

Case 2:19-cv-10951 Document1 Filed 12/30/19 Page 4of9 Page ID#:4

HOME CENTERS, LLC, is a citizen of the State of North Carolina.

12. Defendant Josh “Doe” is alleged to be an employee of Defendant
LOWE’S HOME CENTERS, LLC. First, as set forth more fully below, the citizenship
of defendants sued under fictitious names should be disregarded for purposes of
determining diversity. Moreover, Plaintiffs Complaint alleges that the incident giving
rise to this litigation occurred on November 26, 2018, at a Lowe’s Store in Hemet, CA.
See Exhibit “A.” Plaintiff further alleges that he was injured when a Lowe’s employee
named “Josh DOE” caused a pallet of flooring materials to fall on his foot. The only
“Josh” employed at Lowe’s Hemet store and on duty on November 26, 2018, is
domiciled in California, and thus completely diverse from Plaintiff (a citizen of
Washington state) and Lowe’s (a citizen of North Carolina).

13. The Forum Defendant Rule, 28 U.S.C. § 1441(b)(2), states that a civil
action otherwise removable to federal court on the basis of diversity jurisdiction may
not be removed “if any of the parties in interest properly joined and served as
defendants is a citizen of the State in which such action is brought.” [Emphasis added. ]
However, “Josh DOE” has not been served with a copy of the summons and complaint.
Therefore, the “forum defendant rule” does not apply and is not a bar to Lowe’s
removal of the case to federal court. Timmons v. Linvatec Corp., 2010 U.S. Dist.
LEXIS 59127, *3-4 (C.D. Cal. 2010) [California citizenship of defendants unserved
at the time of removal does not preclude removal by out-of-state defendant]; May v.
Haas, 2012 U.S.Dist.LEXIS 148972, *2 (E.D. Cal. 2012) [removal proper where non-
forum defendants removed action before forum defendant was served]; Regal Stone
Ltd. v. Longs Drug Stores Cal., LLC, 881 F.Supp.2d 1123, 1128-1129 (N.D. Cal. 2012)
[removal proper where non-forum defendants removed action before any defendants
served, including forum defendants].

14. Therefore, complete diversity of citizenship exists as between Plaintiff
and Defendant, and the “forum defendant rule” embodied in 28 U.S.C. § 1441(b)(2)

does not bar removal when the purported forum defendant has not yet been served.

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 
io fCo& N DB A FF WY NO =

a
aA Fb Ww HNO KH BD

THARPE & HOWELL, LLP
—
ON

15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

NY NN NY NY NY NY NY NYS Sle
ono nN NHN A F&F WH NO KF OF DO CS

 

 

Case 2:19-cv-10951 Document1 Filed 12/30/19 Page5of9 Page ID#:5

B. Fictitious Does

15. Defendants DOES 1 to 100, are wholly fictitious. The Complaint does
not set forth the identity or status of any said fictitious defendants. In determining
whether a civil action is removable on the basis of jurisdiction under section 1332(a),
the citizenship of defendants sued under fictitious names shall be disregarded. 28
U.S.C §. 1441(b)(1); Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir.
1998). Accordingly, the mere fact that the Complaint makes reference to fictitious
defendants does not destroy diversity jurisdiction and does not preclude this action
from being properly removed to this Court.

AMOUNT IN CONTROVERSY

16. Plaintiff's Complaint sets forth a cause of action for negligence (premises
liability). See Exhibit “A.” Plaintiff alleges that on November 26, 2018, Plaintiff was
on the premises of Defendant’s retail store for the purpose of purchasing goods.
Plaintiff contends that he purchased thirty-three (33) boxes of flooring material that
were placed on a pallet, which fell on Plaintiff’s right foot causing Plaintiff to sustain
injuries and damages. Although Plaintiff was prohibited from stating a specific amount
demanded in his Complaint, Defendant has been able to ascertain through “other
paper” that the amount in controversy exceeds $75,000.00."

17. Where a complaint does not allege a specific amount in damages, the
removing defendant bears the burden of proving by a “preponderance of the evidence”
facts that support an inference that the amount in controversy exceeds the statutory
minimum. Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1996);
see McPhail v. Deere and Company, 529 F.3d 947, 955 (10th Cir. 2008) (“It is only
the jurisdictional facts that must be proven by a preponderance — not the legal
conclusion that the statutory threshold amount is in controversy.”). This standard is

not a “daunting” one, as courts recognize that unlike the “legal certainty test”

 

! California Law prohibits personal injury plaintiffs from stating a specific amount of damages sought
in the complaint. See Cal. Code Civ. Proc. § 425.10.
-5-
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 
THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

Oo F&F NAN WB vA FSF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-10951 Document1 Filed 12/30/19 Page 6o0f9 Page ID#:6

applicable where the complaint does allege a specific amount in damages, the
removing defendant is not obligated to “research, state, and prove the plaintiffs claim
for damages.” McCraw v. Lyons, 863 F. Supp. 430, 434 (W.D. Ky. 1994); see also
Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-05 (E.D. Cal. 2008).

18. A defendant must merely set forth the underlying facts supporting its
assertion that the amount in controversy exceeds the statutory minimum. A defendant
must establish jurisdiction by proving jurisdictional facts, i.e. proof of what the
plaintiff is seeking to recover. McPhail, 529 F.3d at 954-55. “Once the facts have
been established, uncertainty about whether the plaintiff can prove [h]is substantive
claim, and whether damages (if the plaintiff prevails on the merits) will exceed the
threshold, does not justify dismissal.” Meridian Secs. Ins. Co. v. Sadowski, 441 F.3d
540, 543 (7th Cir. 2006); see also McPhail, 529 F.3d at 954 (once underlying
jurisdictional facts are proven, “a defendant (like a plaintiff) is entitled to stay in
federal court unless it is ‘legally certain’ that less than $75,000 is at stake”).

19. 28 USC § 1446(b)(3) provides that, where the case stated by the initial
pleading is not removable, a notice of removal can be filed within thirty (30) days after
receipt by the defendant, through service or otherwise, of an amended pleading,
motion, order “or other paper” from which it may first be ascertained that the case is
one which is or has become removable. A statement of damages pursuant to California
Code of Civil Procedure section 425.11, is a written statement setting forth the nature
and amount of damages being sought, and constitutes “other paper” under section
1446(b)(3). See Hanson v. Equilon Enterprises LLC (N.D.Cal. 2014) 2014 U.S. Dist.
LEXIS 110795, *9 (finding statement of damages served on defendant by plaintiff
constituted “other paper”).

20. On December 17, 2019, Plaintiff served Lowe’s Home Centers, LLC,
with a Statement of Damages pursuant to California Code of Civil Procedure § 452.11.
Counsel for Defendant received this Statement of Damages on or about December 17,
2019. The Statement of Damages establishes that the amount in controversy in this

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 
oO fo NHN DO OH F&F WD NHN eS

Se =| SF Se Se oe
nA & WwW HNO KF S&S

THARPE & HOWELL, LLP
bend
nN

15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

NY NO NY NY NY NY NY NY NO YF YF &
o nN ON UlUlUMBlUlUWwGDUhNCOOUCULreMlC ONO ll

 

 

Case 2:19-cv-10951 Document1 Filed 12/30/19 Page 7of9 Page ID #:7

litigation exceeds the $75,000 statutory minimum. See Statement of Damages,
Exhibit “D.”

21. Plaintiffs Statement of Damages states that he is seeking at least
$742,200.00 in damages. Ibid. Thus, the amount in controversy exceeds the $75,000
statutory minimum and federal jurisdiction is proper.

22. Because Plaintiffs Statement of Damages constitutes “other paper” and
satisfies the amount in controversy requirement, federal jurisdiction is proper.

TIMELINESS OF REMOVAL

23. This Notice of Removal is timely filed in that it has been filed within
thirty (30) days after receipt of the “other paper,” to wit, Plaintiff's Statement of
Damages served on December 17, 2019, which first indicated that the amount in
controversy exceeds $75,000 and the matter is removable. 28 U.S.C. § 1446(b)(3).

24. Further, the instant removal is brought within one year of the
commencement of the underlying action as required by 28 U.S.C. section 1446(c)(1).
As noted, Plaintiff filed his Complaint on October 18, 2019.

25. For all of the foregoing reasons, this Court has original jurisdiction under

28 U.S.C. §§ 1332 and 1441(b) and removal is proper at this time.

 

Dated: December 26, 2019 E & HOWELL, LLP
By: __[{
STEPHANIE FORMAN
ANDREA BREUER
Attorneys for Defendant
LOWE’S HOME CENTERS, LLC
-7-

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 
Oo ©o© NIN HR OH FSF W LH =

ae
On & W HO —|&§ ©

THARPE & HOWELL, LLP
a

15250 Ventura Boulevard, Ninth Floor

Sherman Oaks, California 91403-3221

Nw NO NH NY NH NY NY NY NO FT LF
oo SN BN A FP WY NSH OOOUNUOUlUCUCOUMN

 

 

Case 2:19-cv-10951 Document1 Filed 12/30/19 Page 8of9 Page ID #:8

PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

1. At the time of service, I was at least 18 years of age and not a party to this legal
action.

2. M business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks,

3. Iserved copies of the following documents (specify the exact title of each
document served):

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 &
§1441(B) (DIVERSITY)

4, Iserved the documents listed above in item 3 on the following persons at the
addresses listed:

Richard A. Jones, Esq. Attorneys for Plaintiff, DAVID
LAW OFFICES OF RICHARD A. DEHATE

JONES

1820 E. 17" Street

Santa Ana, CA 92705

Tel: 714-480-0200; 714-480-0423

 

 

 

 

 

5. a. By personal service. I personally delivered the documents on the date
shown below to the persons at the addresses listed above in item 4. (1)
For a party represented by an attorney, delivery was made to the
attorney or at the attorney's office by leaving the documents in an
envelope or package clearly labeled to identify the attorney being served
with a receptionist or an individual in charge of the office. (2) For a
party delivery was made to the party or by leaving the documents at the

party's residence between the hours of eight in the morning and six in
the evening with some person not less than 18 years of age.

b. X_ By United States mail. I enclosed the documents in a sealed envelope
or package addressed to the persons at the addresses in item 4 and

(specify one):
(1) __ deposited the sealed envelope with the United States Postal
Bervice, with the postage fully prepaid on the date shown
elow, or

(2) _X_ placed the envelope for collection and mailing on the date
shown below, following our ordinary business practices. I am
readily familiar with this business's practice for collecting and
processing correspondence for mailing. On the same day that
correspondence is Placed for collection and mailing, it is
deposited in the ordinary course of business with the United
States Postal Service, in a sealed envelope with postage fully
prepaid.

-8-
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 
THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

oe)

DH WN &

10
ll
12

14
15
16
17
18
19
20
21
22
93
24
25
26
27
28

 

 

Case 2:19-cv-10951 Document1 Filed 12/30/19 Page9of9 Page ID#:9

I am a resident or employed in the county where the mailing occurred.
ane Eureiope or package was placed in the mail at Sherman Oaks,
alifornia.

Gy By overnight delivery. I enclosed the documents on the date shown
below in an envelope or package provided by an overnight delivery
carrier and addressed to the person at the addresses in item 4. I placed the
envelope oa e for collection and overnight delivery at an office or a
regularly utilized drop box of the overnight delivery carrier.

d. By messenger service. I served the documents on the date shown

below by placing them in an envelope or package addressed to the
person on the atldresses listed in item 4 and providing them to a
professional messenger service for service.

e By fax transmission. Based on an agreement of the parties to accept
service by fax transmission, I faxed the documents on the date shown
below to the fax numbers of the persons listed in item 4. No error was
epee by the fax machine that I used. A copy of the fax transmission,
which I printed out, is attached to my file copy.

f. By e-mail or electronic transmission. Based on an agreement of the
parties to accept service by e-mail or electronic transmission, I caused
the documents to be sent on the date shown below to the e-mail addresses
of the persons listed in item 4. I did not receive within a reasonable time
after the transmission any electronic message or other indication that the
transmission was unsuccessful.

6. I served the documents by the means described in item 5 on (date): see below

   
 

I declare under penalty of perjury under the laws offthe Sate of Galifornia that the

foregoing is true and correct. J / Vi
WA / [L000

12/30/19 Bertha Mufioz
DATE (TYPE OR PRINT NAME) C7 (SIGNATURE.OF DECL4RA}T)

1:\3 1000-000\3 1 11 8\Pleadings\Federal\Notice of Removal.docx

-9-
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1332 & §1441(B)
(DIVERSITY)

 

 
